Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the lane stripe detecting method of independent claim 1, the lane stripe detecting method of independent claim 9, and the lane stripe detecting system of independent claim 18.  The prior art is particularly deficient regarding providing a horizontal layer lane stripe judging step, comprising: providing a stripe point cloud searching step, comprising: providing a point cloud intensity judging step, wherein the point cloud intensity judging step is for calculating intensity of the scan points of each of the scan lines to obtain a threshold value according to a thresholding method and judging whether each of the scan points is a horizontal stripe point or a non-horizontal stripe point according to the threshold value of each of the scan lines, and at least two of the threshold values of the scan lines are different from each other; and providing a vertical layer lane stripe judging step, comprising: providing a continuity analyzing step, wherein the continuity analyzing step is for analyzing a slope of the horizontal stripe points of any two adjacent ones of the scan lines and judging whether each of the horizontal stripe points is a same lane stripe point or a different lane stripe point according to a comparison result of a predetermined threshold slope and the slope, and the same lane stripe point is corresponding to the lane stripe.  Claims 2-8 and 10-17 are dependent upon claims 1 and 9, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482